     Case: 1:18-cv-01465 Document #: 130 Filed: 04/18/19 Page 1 of 4 PageID #:3406



                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LAURA MULLEN, individually and on
behalf of all others similarly situated,

                              Plaintiff,

v.
                                                           Case No. 18-cv-1465
GLV, INC., d/b/a SPORTS
PERFORMANCE VOLLEYBALL CLUB                                Honorable Matthew F. Kennelly
and GREAT LAKES CENTER, an Illinois
corporation, RICKY BUTLER, an individual,
and CHERYL BUTLER, an individual,

                              Defendants.

                    DEFENDANTS’ MOTION FOR CLARIFICATION
             ON DEFENDANTS’ COMMUNICATIONS WITH CLASS MEMBERS

        Defendants GLV, Inc., (“GLV”) Ricky Butler (“Rick”), and Cheryl Butler (“Cheryl”) by

and through their counsel, Danielle D’Ambrose of D’Ambrose P.C., respectfully request that this

Court enter an order clarifying the communications permitted, if any, between Defendants and

Class Members and, in support thereof, state as follows:

        1.      This class action poses a unique problem because hundreds of class members are

also Defendants’ current customers, and the nature of the relationship necessitates frequent

communication.

        2.      The Sports Performance Program is a year-long volleyball program which involves

frequent travel to tournaments, where customers of the program spend a significant amount of time

with Rick Butler, Cheryl Butler, and/or other GLV staff members.

        3.      Additionally, many class members are repeat customers of Defendants. It is

common for a family to have multiple children go through the program and, thus, spend 5, 10, or
   Case: 1:18-cv-01465 Document #: 130 Filed: 04/18/19 Page 2 of 4 PageID #:3407



even 20 years as a customer of Defendants. Therefore, many Class Members have developed close

relationships and personal friendships that surpass the business relationship.

        4.      Currently, hundreds of Class Members are repeat customers who returned to the

program after the filing of this litigation, which garnered significant publicity in the months

following its inception. Therefore, a significant portion of class members were made aware of the

case well before the Class Notice was received.

        5.      Dozens of Class Members have reached out to Defendants throughout the pendency

of this case to offer words of support or to ask questions regarding the status of the case, and the

issue of Defendants’ communications has been raised before this Court is various points in the

litigation.

        6.      The Class Notice process has generated another wave of communications,

particularly from Class Members expressing concerns about the opt-out process. Defendants have

often been placed in a difficult position, having to choose between potentially violating this Court’s

Orders by providing a Class Member with the information they seek or potentially harming the

interests of the Class Member and their own interests by remaining silent. Defendants have

included examples of these communications in Exhibit A.

        7.      Defendants acknowledge that the mass email from Mr. Gilb was improper and

should not have been sent. However, Defendants would be remiss not to point out to this Honorable

Court that, the responses to Mr. Gilb’s email are alarming.

        8.      Mr. Gilb received several responses from class members claiming that they did not

receive a notice but desired to opt out of the litigation. His email was sent to current players/parents

in the boys’ program, which is the smallest segment of customers in comparison with or with
   Case: 1:18-cv-01465 Document #: 130 Filed: 04/18/19 Page 3 of 4 PageID #:3408



current girls’ players/parents. There are likely many more class members who are in the same

position as those who responded to Mr. Gilb’s email.

       9.      Defendants have strived to abide by the Orders of this Honorable Court, as well as

the relevant case law on class communications. However, this case presents such unique issues

which are highly uncommon in other class actions that Defendants seek further clarification of this

Court’s rulings on class communications.

       WHEREFORE, Defendants request that this Honorable Court enter an Order clarifying the

types of communications permitted, if any, between Defendants and Class Members given their

relationships and in light of the foregoing considerations.



Dated: April 18, 2019

                                                          Respectfully Submitted,
                                                          GLV, INC., RICK BUTLER, and
                                                          CHERYL BUTLER

                                                      By: /s/ Danielle D’Ambrose
                                                          One of Their Attorneys



Danielle D’Ambrose
D’AMBROSE P.C.
500 North Michigan Avenue, Suite 600
Chicago, IL 60611
P: (312) 6396-4121 | F: (312) 574-0924
Danielle@DambrosePC.com
ARDC No. 6323782

Attorney for Defendants
   Case: 1:18-cv-01465 Document #: 130 Filed: 04/18/19 Page 4 of 4 PageID #:3409



                                 CERTIFICATE OF DELIVERY

The undersigned, an attorney, certifies that pursuant to Section X (E) of the General Order on
Electronic Case Filing for the Northern District of Illinois, service of the above and foregoing
document on all attorneys of record was accomplished through the Court’s Electronic Notice for
Registrants on April 18, 2019.



                                                            /s/ Danielle D’Ambrose
